Exhibit 10.10

LOGO [g90761img001.gif]

 

To:    Joseph Scott Etzler From:    West Corporation Compensation Committee
Date:    January 28, 2008 Re:    2008 Compensation Plan

Your 2008 compensation plan (“Plan Year”) for your employment as President for
Intercall, Inc. (the “Company”) is as follows:

 

1. Your base salary will be $475,000 per year.

 

2. You may also receive additional bonuses pursuant to Paragraph 3 of your
Employment Agreement. The Company intends to calculate those bonuses as follows:

 

  a) First, you will be eligible to receive a bonus based upon the Company’s
results (“Company Profitability Bonus”). The Company intends to calculate this
Company Profitability Bonus as follows:

 

  1) The Target Company Profitability Bonus shall be $350,000.

 

  2) Each cumulative quarter’s net operating income before corporate allocations
not to include amortization for the Company (“Plan Year Company NOI”) will be
compared to the cumulative budgeted net operating income before corporate
allocations for the Company for the same period (“Company NOI Budget”).

 

  3) The percentage by which the cumulative Plan Year Company NOI exceeds (i.e.,
a positive percentage) or is less than (i.e., a negative percentage) the
cumulative Company NOI Budget shall be the “Company Profit Variance Percentage.”

 

  4) Each quarter’s cumulative revenue for the Company (“Plan Year Company
Revenue”) will be compared to the cumulative budgeted revenue for the Company
for the same period (“Company Revenue Budget”).

 

  5) The percentage by which the cumulative Plan Year Company Revenue exceeds
(i.e., a positive percentage) or is less than (i.e., a negative percentage) the
cumulative Company Revenue Budget shall be the “Company Revenue Variance
Percentage.”

 

  6) The sum of one hundred percentage points (100%), plus the product of
(i) the average of the Company Profit Variance Percentage and the Company
Revenue Variance Percentage, multiplied by (ii) three (3), is the “Company Bonus
Factor.”

 

  7) The product of the Company Bonus Factor and the Target Company
Profitability Bonus, less any amounts paid to you for prior Company
Profitability Bonuses during the Plan Year, will be paid to you in the month
following each quarter end.

 

  b) In no event shall the Company Profitability Bonus exceed $550,000.

 

  c) The Company intends to pay 75% of year-to-date bonuses on a quarterly basis
within thirty (30) days from the end of each quarter. 100% of any bonus earned
as of December 31, 2008 will be paid within thirty (30) days of the final
determination of 2008 revenue and NOI.

 

3. In addition, if West Corporation achieves its 2008 EBITDA objective, you will
be eligible to receive an additional one-time bonus of $100,000. EBITDA is
defined as earnings before interest, taxes, depreciation and amortization,
minority interest, and shared base compensation. This bonus is not to be
combined or netted together with any other bonus set forth in this agreement.



--------------------------------------------------------------------------------

4. All bonus calculations will be based upon the Company’s operations and will
not include profit and income derived from mergers, acquisitions, joint
ventures, stock buybacks, other non-operating income or loss, or financing
changes associated with such events unless specifically and individually
approved by West Corporation’s Compensation Committee.

 

5. At the discretion of executive management, you may also receive an additional
bonus based on your individual performance. This bonus is not to be combined or
netted together with any other bonus set forth in this agreement.

 

/s/ J. Scott Etzler Employee – Joseph Scott Etzler